Title: To George Washington from Brigadier General Charles Scott, 9 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Bedford [N.Y.] October 9th 1778 1 oClock
          
          I this moment Recd Your Excellencys favor of Yesterdays date. the Contents shall be particularly observed. Last night about 10 oClock I Was informd by A country man from Near the Enemy lines that they Wear going off from their Incampment about Phillaps’s hous and as He understood imbarking. Since which I recd a letter From Colo. Armand who Seams to be Very shure that they are going off his letter You have inclosd.
          Capt. Walls and Six men that I had posted on the other Side of the River for the purpose of Watching the Motions of the Fleet and the enemys imbarcation, Returnd to my Quarters this Morning, with  
            
            
            
            Seven Sailors, prisoners, among them I find one intelligt Fellow, who informs me that Birons fleat Saild about Seven or Eight days ago in quest of the French Fleet that was Said to be Hovering about the Co[a]st. and that he is very Certain that no troops Wear on board, but that there Saild at the Same time about forty Victuling ships for Cork. he says that he knows nothing of any troops imbarking Ither at Kings Bridg or York. the Reason of all the Transports except four Being orderd down he also Knows nothing of. Capt. Walls informs me when he left the other Side of the River, there was lying off Phillaps’s hous one Man of War a Galley and three Large Transports with about twenty or 25 flat Bottom Boats all of which was giting Under way this morning Except the Man of war and Stood down the River, but he was two far to discover whether they had troops on board. the Capt. Will return to his post again this Night I have given him orders to let me have the Earliest Intelligence possable of any Movement and in the fullest manner. I have orderd Colo. Armand Capt. Dandridg and an officer from Majr Lees Corps to Reconnoiter the enemys Camp from Right to left, and Discover if possable, their intentions. Colos. Sheldon and Graham is gon in quest of Leavensworth who I have not Yet heard any thing of Since Last weak. I am almost Certain he Murst be taken, and if so have given the Necessary instructions Rispecting intillegence to those Gentlemen. I have been extreamly unfortunate in Laying this train for intelligence and have taken Unweried pains to effect it. But as Yet to no purpose.
          an officer from Colo. Gists Corps Sent to my Camp Yesterday three Hessions Prisonirs taken from one of thier Picquits. those togather with the two Taken by Colo. Parker and the Seven by Walls Shall be Sent up Tomorrow. Inclosd Your Excellency will Riceive the proceedings of a Court martial if the Sentance meets Your Excellencys approbation I Should be proud It may be executed in my Camp. I think it would Have a good effect as the Horsman was one of those that Deserted from my Camp when below the plains. I am Your Excellencys Obt Servant
          
            Chs Scott
          
          
          since writing the above I recd Two Packets by a Flag one for Your Excellency and the other for Govr Trumbull Which Send by Express.
          
        